Citation Nr: 0716172	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  95-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability prior to September 28, 
2006, and in excess of 20 percent since September 28, 2006.  

3.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a hernia scar, 
currently rated as 10 percent disabling.

6.  Entitlement to an initial disability rating in excess of 
10 percent for a right heel fissure.

7.  Entitlement to an initial (compensable) disability rating 
for residuals of chip fractures of the right thumb and index 
finger prior to April 1, 2003, and in excess of 10 percent 
since April 1, 2003.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
January 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
decision issued in February 1994, the RO confirmed and 
continued 10 percent evaluations for service-connected right 
knee disability, headaches, hypertension, and a hernia scar 
and granted service connection for a right heel fissure and 
residuals of chip fractures of the right thumb and index 
finger.  The veteran appealed for higher initial evaluations 
for a right heel fissure and residuals of chip fractures of 
the right thumb and index finger.

In a decision of April 1995, the RO denied service connection 
for bronchitis.  By a decision of February 1996, the RO 
granted service connection for a left knee disability.  The 
veteran appealed for a higher initial evaluation for the left 
knee disability.  In a March 2004 decision, the RO determined 
that new and material evidence had not been received to 
reopen claim of service connection for a disability 
characterized as chest pain and lumbar strain.  

A hearing was held at the RO in August 2004 before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The Board issued a decision in February 2006, in which it was 
determined that new and material evidence had been received 
to reopen a claim of service connection for a low back 
disability.  As well, the following issues were remanded to 
the RO for further development:  new and material to reopen a 
claim of service connection for chest pain; service 
connection for bronchitis; an increased original evaluation 
for a left knee disability, increased evaluations for a right 
knee disability, headaches, hypertension, and a hernia scar; 
an increased original evaluation for a right heel fissure; 
and an increased original evaluation for residuals of chip 
fractures of the right thumb and index finger.  

In a December 2006 decision issued subsequent to the remand, 
the RO increased the evaluation for service-connected 
headaches to 50 percent, the highest schedular rating 
available for that condition and granted service connection 
for chronic lumbar strain.  By that same decision, the RO 
determined that new and material evidence had been received 
to reopen the claim of service connection for chest pain and 
service connection was granted for a disability classified as 
chest residuals from surgical scarring.  These dispositions 
constituted a full grant as to these benefits sought on 
appeal, and these issues are no longer before the Board on 
appeal.  In its December 2006 decision, the RO also assigned 
a 20 percent evaluation for a service-connected left knee 
disability, effective September 28, 2006, and a 10 percent 
evaluation for service-connected residuals of chip fractures 
of the right thumb and index finger, effective April 1, 2003.  
Previously, throughout the appeal period, a 10 percent 
evaluation had been in effect for a left knee disability, 
while a noncompensable evaluation had been effect for 
residuals of chip fractures of the right thumb and index 
finger.  

The case was returned to the Board for continuation of 
appellate review.  The title page of this decision lists the 
issues that remain on appeal.  


FINDINGS OF FACT

1.  Any current bronchitis is not attributable to military 
service and is unrelated to an acute inservice episode of 
bronchitis.  

2.  Prior to September 28, 2006, a service-connected left 
knee disability was manifested primarily by noncompensable 
limitation of motion in a joint affected by arthritis; the 
knee was stable; since September 28, 2006, a service-
connected left knee disability has been manifested primarily 
by limitation of flexion to 42 degrees; the joint has 
remained stable.  

3.  The veteran's service-connected right knee disability is 
manifested by limitation of flexion to 30 degrees, due to 
pain, with normal extension of the knee to zero degrees.  

4.  Service-connected hypertension, controlled by medication, 
is predominantly less than 200 systolic and 110 diastolic; 
hypertension has not produced organ damage and is not 
symptomatic.  

5.  A service-connected hernia scar is tender to objective 
examination, but is not ulcerated or unstable and does not 
impair function of the affected body part.

6.  During the appeal period, a service-connected right heel 
fissure has been tender to objective examination, but has not 
been ulcerated or unstable and has not impaired function of 
the affected body part.

7.  Throughout the appeal period, service-connected residuals 
of a chip fracture of the right thumb and index finger have 
not resulted in ankylosis of any joints of the affected 
fingers; prior to April 1, 2003, no arthritic changes were 
present in the either digit, and each digit had 
noncompensable limitation of motion; since April 1, 2003, 
there have been arthritic changes in the thumb, which 
continues to have noncompensable limitation of motion, while 
the index finger remains free of arthritis and has 
noncompensable limitation of motion.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Prior to September 28, 2006, an original evaluation 
higher than 10 percent for a service-connected left knee 
disability was not warranted; since September 28, 2006, an 
evaluation higher than 20 percent for a service-connected 
left knee disability is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260 (2006).  

3.  The criteria for a 20 percent rating for the service-
connected right knee disability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260 (2006).  

4.  An evaluation higher than 10 percent for service-
connected hypertension is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(effective prior to and since January 12, 1998).

5.  An evaluation higher than 10 percent for a service-
connected hernia scar is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to and since August 30, 2002).

6.  An original evaluation higher than 10 percent for a 
service-connected right heel fissure is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective prior to and since August 30, 2002).

7.  Prior to April 1, 2003, a compensable rating for service-
connected residuals of a chip fracture of the right thumb and 
index finger was not warranted; since April 1, 2003, a rating 
higher than 10 percent for service-connected residuals of a 
chip fracture of the right thumb and index finger is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5223 (effective prior 
to and since August 26, 2002) and Diagnostic Codes 5228 and 
5229 (effective since August 26, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As to the duty to notify of the evidence necessary to 
substantiate the claims, the Board finds that VA has 
satisfied its duty to notify the veteran of the information 
necessary to substantiate his claims, although these claims 
were filed many years prior to the enactment of the VCAA.  In 
this regard, cumulatively, by way of letters of May 2003, 
March 2006 and September 2006, the RO provided notice of the 
criteria that must be satisfied to prevail in the claim of 
service connection for bronchitis.  Additionally, in 
statements provided by the veteran, he argued that his 
various service-connected disabilities had become worse.  In 
particular, at his August 2004 personal hearing, he and his 
spouse provided detailed accounts about how his various 
service-connected disabilities had become worse.  

Through statements and testimony, then, the veteran 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claims for increased ratings, as well as the need to submit 
to VA any evidence in his possession that might be relevant 
to the claims.  Thus, the purpose of notice, to ensure that 
he, as a claimant, had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated, 
since he had actual knowledge of what was necessary to 
substantiate his claims for increase prior to the Board's 
consideration of those claims, ensuring the essential 
fairness of the adjudication.  See Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005); see also Velez v. West, 11 Vet. 
App. 148, 157 (1998).  

The veteran is challenging the original evaluations assigned 
following the RO's grant of service connection for a right 
heel fissure and residuals of chip fractures of the right 
thumb and index finger.  Once service connection is 
established, the claim is substantiated and further VCAA 
notice with regard to downstream issues, such as the initial 
evaluation, is unnecessary.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, VA's duty to notify has been 
satisfied as to claims seeking higher original evaluations 
for a right heel fissure and residuals of chip fractures of 
the right thumb and index finger.  

The record reflects that the originating agency readjudicated 
the veteran's claims following the provision of the required 
notice and the completion of all indicated development of the 
record.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete notice been provided at an earlier time.  See 
Mayfield, supra.    

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, 19 Vet. App. at 473.   For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

As to evidentiary development, service medical records and 
postservice medical records, including medical records from 
VA and private providers, have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  The RO afforded the veteran VA 
examinations in connection with his claims.  A personal 
hearing was conducted at which time the veteran and his 
spouse provided testimony pertinent to the issues on appeal.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Service Connection for Bronchitis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records disclose that the veteran was 
examined at a clinic in April 1981, complaining of chest 
pain.  Clinical inspection revealed possible fine rales in 
the left upper lobe.  The assessment was possible mild left 
upper lobe pneumonia.  He presented at a clinic in June 1982, 
complaining of sore throat.  Examination showed coarse 
crepitus at the left lower lobe of the lung.  The assessment 
was possible pneumonia.  When he was seen at a clinic in 
January 1985, he reported chest pain and productive cough.  
The assessment was bronchitis.  

M. B., M.D., reported treating the veteran for various 
conditions over a period of years.  She noted that treatment 
for bronchitis was rendered during the periods October to 
November 1989, in September 1990, and in April 1991.  The 
physician offered no opinion about the etiology of the 
veteran's bronchitis. 

On VA physical examination in June 1987, the lungs and chest 
were evaluated as normal.  On VA examination in December 
1992, the lungs were clear to auscultation and percussion; a 
chest x-ray was negative.

A VA medical certificate, dated in December 1994, indicates 
that the veteran complained of chest congestion and 
productive cough.  He gave a history of bronchitis.  The 
diagnostic impression was tracheobronchitis.  VA spirometry 
in March 1996 was normal.  A VA chest x-ray examination in 
August 1996 was normal, as were chest x-ray examinations 
performed by VA in subsequent years.  

A VA examination was performed in October 1996.  The veteran 
reported that he had been treated for pneumonitis in 1980.  
He indicated that he had intermittent productive cough.  
Clinical inspection showed that the lungs were clear.  No 
wheezing, rales or rhonchi were detected.  The diagnosis was 
resolved pneumonia and bronchitis, treated, with no clinical 
residuum.  

Clinical records from R. L. R., M.D., dated from 1996 to 
2004, show that the veteran was evaluated for recurrent 
respiratory symptoms, including chest congestion and 
productive cough.  The diagnoses included bronchitis.  In 
January 2001, the assessment was atypical pneumonia with 
brochospasm, dyspnea and hemoptysis, secondary to bronchitis 
and allergic rhinitis.  In November 2002, the veteran had a 
negative chest x-ray at Kennestone Hospital.  The clinical 
records from Dr. R. contain no opinion linking the veteran's 
bronchitis to experiences in military service.

A VA examination was performed in January 2004.  It was found 
that the veteran's breath sounds were symmetric.  No rhonchi 
or rales were heard.  The expiratory phase of respiration was 
within normal limits.  

A VA examination was performed in September 2006.  The 
examiner indicated that all volumes of the claims file had 
been reviewed.  She remarked that the veteran's bronchitis 
was mentioned briefly in service medical records as an acute 
episode without chronic sequelae.  She stated that it was 
less likely than not that the veteran's postservice episodes 
of bronchitis were related to the acute episode of bronchitis 
while in service.  In this regard, she added that pulmonary 
function testing in September 2006 showed normal air flows 
and lung function.  

In this case, the September 2006 VA examiner specifically 
addressed whether the veteran now has chronic bronchitis that 
is attributable to the veteran's military service.  She 
determined that it is less likely than not that there is an 
etiologic relationship between postservice episodes of 
bronchitis and any inservice respiratory symptoms, including 
those attributed to bronchitis.  In reaching that 
determination, the examiner made an in-depth review of the 
veteran's medical history, supported by numerous references 
to evaluation or treatment of his bronchitis over the years.  

Here, the veteran's lay assertion is the only evidence 
linking any current bronchitis to events or occurrences of 
his military service.  There is no indication from the record 
that the veteran has medical training or expertise.  As a lay 
person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claim of service connection for 
bronchitis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Increased ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, with respect to the claims for increase for a 
right knee disability, hypertension and a hernia scar, 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial ratings 
assigned when service connection was granted for a left knee 
disability, a right heel fissure, and residuals of chip 
fractures of the right thumb and of the right index finger, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Effective January 12, 1998, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of cardiovascular disorders, including hypertension, were 
revised.  Also, effective August 26, 2002, during the 
pendency of the veteran's appeal, the schedular criteria for 
the evaluation of finger injuries were revised.  As well, 
effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders, including scars, were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

Increased Original Evaluation for a Left Knee Disability and 
Increased Evaluation for a Right Knee Disability

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

Service connection was granted and a 10 percent evaluation 
was assigned for patella femoral compression syndrome of the 
right knee with history of knee strain, effective January 30, 
1987.  The disability was later characterized as residuals of 
right knee compression syndrome and knee injury.  The 10 
percent evaluation has been in effect since then.  

Service connection was granted for residuals of left knee 
compression syndrome, effective July 31, 1991.  A 0 percent, 
or noncompensable evaluation was initially assigned.  A 10 
percent evaluation was later assigned for left knee 
compartment syndrome, effective May 3, 1995.  A 20 percent 
evaluation was assigned for left knee compartment syndrome 
with degenerative arthritis, effective September 28, 2006.  

A VA examination was performed in December 1992.  The veteran 
reported that he had injured his knees during service when he 
slipped and fell down a flight of stairs.  Currently, it was 
found that the knees had bilateral crepitus.  Both knees were 
stable and without warmth or effusion.  Range of motion was 
from 0 degrees extension to 135 degrees flexion.  X-rays of 
the knees were negative.  

According to a VA treatment note of April 1996, an MRI of the 
left knee showed mild joint space narrowing at the 
patellofemoral joint space level.  There were degenerative 
changes within the lateral meniscus.  A tear was seen in the 
posterior horn of the medial meniscus.  A small amount of 
fluid was present.  An MRI of the right knee showed 
significant grade II degenerative changes within the 
posterior horn bilaterally.  The body and anterior horn were 
unremarkable.  A small knee effusion was noted.  

A VA examination was performed in October 1996.  It was found 
that the veteran's gait was normal.  Despite knee arthroscopy 
three days before, the veteran had non-weight bearing 
allowable to 130 degrees flexion; he extended to the null 
point nicely.  The diagnosis was postoperative state 
arthroscopy with removal of menisci, both right and left 
knees, with prior meniscectomy of the right knee; mild 
arthritis.  

When the veteran was examined at a VA clinic in November 
1996, the knee ligaments were found to be stable.  No 
effusion was detected.  At a clinic appointment in January 
1997, it was found that range of motion of the knees was
0-125 degrees.  No effusion was detected.  The joints were 
stable.  Joint line tenderness was detected.  When he was 
examined in April 1997, it was found the that the knees were 
stable and had full range of motion; no effusion was 
observed.

VA x-ray examination in June 2001 showed mild degenerative 
spurring at the anterior superior aspect of the patella 
bilaterally.  No other significant abnormalities were seen.  
There was no evidence of dislocation.  

At a VA clinical visit in November 2003, the veteran reported 
occasional locking of the left knee.  Physical examination 
disclosed no left knee effusion; range of motion was 0-110 
degrees.  X-ray examination of the knees revealed some joint 
spurring.  No dislocation was seen.  The assessment was 
possible left knee meniscal tear.  

Treatment records from Dr. R., dated from 1996 to 2004, 
reflect the veteran's recurrent complaints of bilateral knee 
pain and swelling.  In February 1996, it was found that the 
veteran had full flexion and extension of the knees, no 
instability was detected.  In May 1996, examination showed no 
effusion; diffuse crepitus was present; some medial joint 
line tenderness was observed.  There was no significant 
instability.  In July 1996, there was again no effusion or 
instability; the knees had full range of motion.  In November 
1996, it was found that the knees had good range of motion.  

An MRI of the right knee in February 2003 showed a small 
amount of joint effusion.  No other abnormality was 
identified.  An MRI of the left knee in April 2003 showed 
findings suspicious for a bucket-handle tear involving the 
anterolateral aspect of the medial meniscus with a 
questionable meniscal fragment seen abutting the posterior 
horn.  Also detected was chondromalacia patella.  

In a statement dated in July 2003, Dr. R. noted that the 
veteran had had been placed on work restrictions because of 
chronic pain in the knee joints.  Other statements from the 
physician, authorizing the work restrictions, specified that 
the veteran was not to perform prolonged standing, walking or 
bending because of degenerative osteoarthritis of both knees.

An MRI of the right knee was performed in April 2004.  The 
assessment was that that the veteran had a small marginal 
defect or truncation lesion at the mid-body of the medial 
meniscus.  This was suspected to be a small tear of the 
medial meniscus.  

A VA examination was performed in January 2004.  The veteran 
reported constant pain and swelling of the knees.  He 
acknowledged that his condition did not cause incapacitation.  
On clinical inspection, gait was within normal limits.  The 
right knee and the left knee each had 0 degrees extension 
(normal 0 degrees) and 120 degrees flexion (normal 140 
degrees).  Also noted on examination was that each knee 
exhibited "locking" pain.  The drawer test as to each knee 
was within normal limits.

The examiner stated that pain occurred at 120 degrees flexion 
in each knee.  As to the right knee, range of motion was 
additionally limited by pain and lack of endurance, with pain 
having the major functional impact.  Range of motion on the 
right was not additionally limited by fatigue, weakness and 
incoordination.  As to the left knee, range of motion was 
additionally limited by pain and lack of endurance, with pain 
having the major functional impact.  Range of motion on the 
left was not additionally limited by fatigue, weakness and 
incoordination.  

A VA examination was performed in September 2006.  The 
veteran reported daily pain, weakness and swelling of the 
knees.  He indicated that he had occasional "locking" of 
the knees.  He related having fatigue and lack of endurance 
of the knees.  

Clinical inspection of the left knee showed extension to 0 
degrees with painful motion; flexion was 0-42 degrees with 
painful motion throughout.  Clinical inspection of the right 
knee showed extension to 0 degrees with painful motion; 
flexion was 0-47 degrees with painful motion throughout.  
Both knees were stable to stress testing.  The examiner 
remarked that she was unable to assess the impact of 
repetitive use on range of motion because of the veteran's 
complaints of pain and his reluctance to complete testing.  
X-rays of the knees showed mild osteoarthritic changes.  

The examiner remarked that the veteran had severe knee pain 
requiring braces, multiple daily medications; there had been 
several surgeries for meniscal tears.  She added that it did 
not appear the veteran could perform normal working movements 
with speed or endurance.  She noted she was unable to provide 
an opinion regarding the degree of functional loss owing to 
the veteran's reluctance to perform repetitive motions.  She 
also stated that it did not appear the veteran had recurrent 
subluxation or lateral instability of the knees.  

VA clinical records, dated from 1995 to 2005, indicate 
recurrent complaints of bilateral knee pain.  In August 2004, 
the veteran underwent left knee arthroscopy with partial 
synovectomy.  The diagnosis was internal derangement of the 
left knee.  

The record discloses that the veteran's bilateral knee 
disability is attributable to trauma sustained in service.  
Arthritis of the knees has been identified on x-ray 
examination.  Accordingly, he has traumatic arthritis of the 
knees.  Traumatic arthritis is evaluated on the basis of 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  In turn, the severity of degenerative arthritis 
involving each knee is determined on the extent it causes 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

Prior to September 26, 2006, the medical evidence showed that 
each knee exhibited no more than a slight, noncompensable 
degree of limitation of flexion, and this warrants a 
noncompensable rating under Diagnostic Code 5260.  However, 
during that time frame, a 10 percent evaluation was warranted 
for each knee, based on a noncompensable degree of limitation 
of motion of a joint affected by arthritis, under Diagnostic 
Code 5003.  

At the VA examination on September 26, 2006, the range of 
motion of the right knee was from 0 to 47 degrees.  Flexion 
of the knee to this extent remains noncompensable, though it 
more nearly approximates the criteria for assignment of a 10 
percent rating that is warranted for flexion of a knee 
limited to 45 degrees.  The Board finds that, taking into 
consideration the veteran's functional loss or limitation due 
to pain, the veteran has flexion limited to 30 degrees.  This 
warrants the higher, 20 percent rating.  The maximum 30 
percent rating is not warranted, however, as the medical 
evidence demonstrates that the veteran is able to flex beyond 
15 degrees.  

Additionally, at the September 2006 VA examination, range of 
motion of the left knee was from 0 to 42 degrees.  This is 
somewhat more limitation of flexion than is required for 
assignment of a 10 percent rating under Diagnostic Code 5260, 
but less than limitation of flexion of a knee to 30 degrees, 
that is required for assignment of the next higher rating of 
20 percent.  Considering those findings, the RO assigned a 20 
evaluation for the left knee disability, effective from 
September 26, 2006.  In order to be entitled to a rating of 
30 percent for the left knee disability, there must be 
objective evidence of limitation of flexion to 15 degrees.  
This has not been demonstrated.  

The medical evidence demonstrates that, throughout the appeal 
period, there has been full extension of both knees to 0 
degrees.  Hence, assignment of increased ratings of either 
the knee under 38 C.F.R. § 4.71a, Diagnostic Code 5261 is not 
warranted.  Moreover, since the veteran does not have a 
compensable degree of limitation of flexion of each knee, as 
well as a compensable degree of limitation of extension of 
each knee, separate 10 percent ratings may not be assigned 
for limitation of flexion and for limitation of extension.  
See, VAOGCPREC 9-2004.

Besides having traumatic arthritis of each knee, the evidence 
indicates that the veteran may experience some chondromalacia 
and internal derangement, particularly involving the left 
knee.  Internal derangement and chondromalacia of a knee may 
be rated on the basis of instability of the knee joint under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  The medical 
evidence shows that he has some crepitus or grinding of the 
knee joints.  However, the knee joints are fully stable.  
Absent instability of a knee joint, a 10 percent rating may 
not be assigned for internal derangement or chondromalacia of 
either knee, separate from the 10 percent rating assigned for 
knee disability on the basis of arthritis.  See, VAOGCPREC 
23-97 and VAOGCPREC 9-98. 

In addition to consideration of the above Diagnostic Codes, 
the Board has also considered evaluation of the veteran's 
bilateral knee disability under the diagnostic code 
pertaining to dislocated semilunar cartilage.  However, 
throughout the appeal period, neither knee has exhibited a 
pattern that involves frequent episodes "locking," pain and 
effusion into the joint.  In reaching that determination, the 
Board has taken note that bilateral knee pain has been 
recurrent throughout the years.  However, the veteran is not 
also objectively shown to have a pattern of recurrent 
"locking" and recurrent effusion.  

In this case, the medical evidence substantiates that the 
veteran has constant knee pain.  However, at the same time, 
it does not demonstrate that he also experiences frequent 
"locking" and effusion of the knees.  Rather, "locking" 
and effusion of the knees have occurred only infrequently 
over the many years that this case has been on appeal.  
Absent a combination of manifestations of dislocated 
semilunar cartilage characterized by frequent (emphasis 
added) episodes of "locking," pain and effusion into the 
joint, a rating of 20 percent for disability involving either 
the left knee or the right knee right knee is not warranted 
under  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The veteran has undergone bilateral knee surgery to repair 
tears of the menisci, the semilunar cartilage of the knee.  
To the extent that he has experienced occasional episodes of 
"locking" and effusion, as well as recurrent bilateral knee 
pain, these symptoms are indicative of symptomatic removal of 
semilunar cartilage.  However, a 10 percent rating is the 
highest evaluation provided for symptomatic removal of 
semilunar cartilage under Diagnostic Code 5259.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  It would constitute the prohibited 
practice of "pyramiding" to rate any dislocation of 
semilunar cartilage or symptomatic removal of semilunar 
cartilage of either knee under more than one of the pertinent 
diagnostic codes discussed above, since, in this case, they 
are all for application to the same underlying condition.  
38 C.F.R. § 4.14 (2006).  

Finally, there is no medical evidence of nonunion or malunion 
of the tibia and fibula at the point where these bones 
articulate with the left knee joint.  Absent nonunion or 
malunion, 38 C.F.R. § 4.71a, Diagnostic Code 5262 is not for 
application in rating the veteran's bilateral knee 
disability.  

The Board does not dispute that pain limits function of the 
veteran's knees.  Indeed, his treating physician has pointed 
out that the veteran had difficulty performing a job because 
of problems with prolonged standing, walking or bending.  The 
September 2006 VA examination was, in part, for the purpose 
of eliciting objective findings to assess the impact of pain 
on function, in terms of any additional range of motion loss.  
However, the veteran's reluctance to complete requested 
maneuvers made such an assessment infeasible.  In any event, 
based on the available record of clinical findings over the 
many years that this case has been on appeal, the Board 
concludes that the ratings that have been assigned for 
disabilities of the right knee (including the 20 percent 
rating assigned in this decision) and the left knee 
adequately reflect the degree to which pain limits function.  

In all, the currently assigned 20 percent evaluation for a 
left knee disability and increase to 20 percent for a right 
knee disability take into account any additional range of 
motion loss from pain, weakened movement, excess fatigability 
or incoordination of the either knee.  Hence, evaluations for 
either knee disability, in excess of 20 percent is not 
warranted.  The claimant is not entitled to additional 
compensation under the holding in DeLuca or the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

In this case, the RO has already "staged" the rating 
assigned for the veteran's left knee disability, having 
assigned a 10 percent rating prior to September 26, 2006, and 
a 20 percent rating since that date.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question than did the RO.  See 
Fenderson, supra.  

In determining that an original evaluation higher than 10 
percent or a subsequent evaluation higher than 20 percent is 
not warranted for the veteran's left knee disability, the 
Board has been mindful of the benefit-of-the-doubt doctrine.  
As well, in determining that an evaluation higher 20 percent 
is not warranted for the veteran's right knee disability, the 
Board has also been mindful of the benefit-of-the-doubt 
doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claims, the 
doctrine does not apply.  See Alemany, supra.

Increased Evaluation for Hypertension

Prior to January 12, 1998, hypertensive vascular disease 
(essential hypertension) was rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 as follows:

Diastolic pressure predominantly 130 or more and severe 
symptoms warranted 60 percent.  Diastolic pressure 
predominantly 120 or more and moderately severe symptoms 
warranted 40 percent.  Diastolic pressure predominantly 110 
or more with definite symptoms warranted 20 percent.  
Diastolic pressure predominantly 100 or more warranted 10 
percent.  

Note (1):  For the 40 percent and 60 percent ratings under 
code 7101, there should be careful attention to diagnosis and 
repeated blood pressure readings. 

Note (2):  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  

Since January 12, 1998, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7101 as follows:

Diastolic pressure predominantly 130 or more warrants 60 
percent.  Diastolic pressure predominantly 120 or more 
warrants 40 percent.  Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more 
warrants 20 percent.  Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more 
warrants 10 percent, or; 10 percent minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  

Note (1):  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Note (2):  Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.

Service connection was granted and a 10 percent evaluation 
was assigned for hypertension, effective January 30, 1987.  A 
10 percent evaluation has been in effect since then.

A VA examination was performed in October 1996.  There was no 
clinical evidence of cardiomegaly, murmur or gallop.  Blood 
pressure was as follows: seated 140/90, standing 128/90, 
recumbent 140/80.  The diagnosis was borderline systemic 
arterial hypertension.  

The veteran's blood pressure was monitored at Wellstar 
Kennestone Hospital on November 6, 2002, in connection with a 
cardiac stress test.  His blood pressure was as follows:  
153/79, 135/85, 131/83 and 133/69.  

The veteran hospitalized at a VA medical facility from March 
3, 2003 to 
March 21, 2003, for treatment of a psychiatric disorder.  His 
blood pressure was monitored during his inpatient treatment.  
On March 5, 2003, he remarked that he was not currently 
taking all the blood pressure medications that he customary 
took at home.  Blood pressure was 186/93.  Adjustments were 
made in his blood pressure medications.  

The veteran's blood pressure was found to be 144/88 and 
166/96 on March 10, 2003, but the examiner questioned the 
reliability of the blood pressure cuff used to obtain those 
readings.  A treatment entry of March 12, 2003 shows that 
blood pressure was in the range of 130's/60's on all readings 
obtained that day.  No further change in blood pressure 
medications was recommended.  The veteran was seen at VA 
outpatient clinic on March 28, 2003, for follow-up monitoring 
of his blood pressure, which was found to be 140/75.  The 
assessment was slightly elevated systolic blood pressure.  

VA clinical records, dated from 1995 to 2005, indicate that 
the veteran's blood pressure readings were consistently below 
200 systolic and consistently below 110 diastolic.  It was 
reported that his blood pressure was controlled with 
medication.  

Clinical records from Dr. R. indicate that the veteran's 
blood pressure was recorded on multiple occasions over the 
period from 1996 to 2004.  His blood pressure was 
consistently below 200 systolic and consistently below 110 
diastolic.  In a March 2004 treatment notation, Dr. R. 
indicated that the veteran's blood pressure was 158/86.  She 
stated that a review of his medical chart showed that blood 
pressure had not been consistently above 140/90.  The 
assessment was hypertension, under fair control.

A VA examination was performed in January 2004.  Blood 
pressure was as follows:  110/70, 126/80 and 122/70.  It was 
noted that the veteran's blood pressure was controlled by 
anti-hypertensive medications.  Examination of the heart 
showed no evidence of congestive heart failure, cardiomegaly 
or cor pulmonale.  

A VA examination was performed in September 2006.  The 
veteran indicated that he took anti-hypertensive medication.  
It was found that blood pressure was as follows:  146/90 
right arm, sitting; 158/100 left arm, sitting; 154/100 right 
arm, standing.  An EKG showed normal sinus rhythm; no left 
ventricular hypertrophy was detected.  The diagnosis was 
hypertension, with no evidence of end organ damage-no EKG 
changes and normal heart size.  

The medical evidence demonstrates that the veteran requires 
medication to control his hypertension, and the need for 
anti-hypertensive medication is reflected by the currently 
assigned rating.  However, in order to be entitled to 
assignment of rating higher than 10 percent under the former 
criteria for evaluating hypertension, there must be objective 
evidence of diastolic pressure predominantly 110 or more with 
definite symptoms.  This has not been demonstrated.  In this 
regard, the Board notes that examinations over the years 
showed no organ damage from hypertension, including left 
ventricular hypertrophy, nor did clinicians indicate that 
hypertension was symptomatic.  Moreover, in order to be 
entitled to assignment of rating higher than 10 percent under 
the revised criteria for evaluating hypertension, there must 
be objective evidence of diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  
This has also not been demonstrated.  

In determining that an increased rating for hypertension is 
not warranted, the Board has been mindful of the benefit-of-
the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany, supra.

Increased Rating for Hernia Scar and an Increased Original 
Evaluation for a
Right Heel Fissure

Prior to August 30, 2002, a 10 percent rating was warranted 
for superficial scars, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.

Prior to August 30, 2002, a 10 percent rating was warranted 
for superficial scars, tender and painful on objective 
demonstration..  38 C.F.R. § 4.118, Diagnostic Code 7804.

Note:  The 10 percent rating was to be assigned, when the 
requirements were met, even though the location might be on 
tip of the finger or toe, and the rating might exceed the 
amputation value for the limited involvement.  

Prior to August 30, 2002, scars might also be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

Since August 30, 2002, a 10 percent rating is warranted for 
unstable, superficial scars under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

Note (1):  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
Note (2):  A superficial scar is one not associated with 
underlying soft tissue damage.

Since August 30, 2002, a 10 percent rating is warranted for 
superficial scars, painful on examination under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

Under Note (1):  A superficial scar is one not associated 
with underlying soft tissue damage.  Under Note (2):  In this 
case, a 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See §4.68 of 
this part on the amputation rule.)

Since August 30, 2002, other scars may be rated on limitation 
of function of the affected part under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Service connection was granted and a 10 percent evaluation 
was assigned for a scar from the repair of an epigastric 
hernia, effective January 30, 1987.  A 10 percent evaluation 
has been in effect since then.

A November 1985 service department treatment entry shows that 
the veteran underwent surgical exploration of a previous 
epigastric hernia repair and muscle biopsy.  On exploration 
of the epigastric hernia repair site, no herniation was 
noted, but rather a prominent and perhaps hypertrophied left 
rectus muscle that accounted for the bulge underneath the old 
scar.  

A VA examination was performed in October 1996.  It was found 
that the veteran had a left upper quadrant, 5 inch mid-line 
scar from epigastric hernia repairs, with no recurrence of 
hernia.  The diagnosis was postoperative state, competent 
repairs of epigastric hernia.  

A statement, dated in April 1997, was received from the 
veteran's spouse.  She related that the veteran had a scar of 
the left chest area after surgery for a hernia.  She observed 
that subsequent surgeries showed that a scar on the chest, at 
the site of hernia surgery, had bundled nerves and tissue 
damage.  

A VA examination was performed in September 2006.  Clinical 
inspection of the left chest showed a superficial scar.  No 
tissue loss was detected.  The scar and surrounding chest 
wall were tender to palpation.  The skin over the scar was 
shiny, but normal.  The scar was stable.  The scar exhibited 
no elevation, depression, inflammation or edema.  The 
diagnosis was superficial hernia scar, tender to palpation; 
no limitation of motion or function of the affected area.  

The medical evidence demonstrates that a superficial scar of 
the left chest, at the site of a repair of an epigastric 
hernia, is tender to objective demonstration.  That finding 
supports assignment of the current 10 percent evaluation 
under either the former or revised criteria for evaluating 
scars.  

The superficial epigastric hernia repair scar has not been 
ulcerated or unstable nor has it produced damage to 
underlying soft tissue.  The diagnostic code for application 
to ulcerated or unstable scars, under the either the former 
or revised criteria, is not applicable in this case.  
Additionally, there is no clinical evidence that the 
superficial epigastric hernia repair scar has produced any 
impairment of function of the affected area of the left 
chest.  Hence, a rating higher than 10 percent is not 
warranted under the diagnostic code for application to 
limitation of function of the body part affected by the scar, 
under either the former or revised criteria.  

The Board is aware that a service medical record showed the 
presence of hypertrophied muscle tissue beneath the scar from 
the repair of an epigastric hernia.  However, the medical 
evidence throughout the many years this case has been on 
appeal does not substantiate the nerve and tissue damage 
reported by the veteran's spouse.  

In determining that an increased rating for a hernia scar is 
not warranted, the Board has been mindful of the benefit-of-
the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany, supra.

Service connection was granted and a 10 percent evaluation 
was assigned for a right heel fissure, effective January 30, 
1987.  A 10 percent evaluation has been in effect since then.

On VA examination in October 1996, the veteran indicated he 
had self-treated a fissure at the right heel, by paring, and 
now had a small callous formation.  It was found that he had 
a pared callous, about 2-3 mm in diameter, in the solar right 
heel.  It was tender to pressure.  No heel fissure was 
present.  The diagnosis was right heel fissure, resolved to 
callous. 

A VA examination was performed in September 2006.  No open 
lesions of the right foot were detected on examination.  The 
examiner found no evidence of a fissure.  The veteran had a 
wart, tender to palpation, in the center of the right heel.  
The examiner stated that the wart was unrelated to military 
service or to the prior fissure.  

Two VA examinations, performed about 10 years apart over the 
period covered by this appeal, did not verify the presence of 
a right heel fissure.  To the extent that the veteran may 
have residual callous formation at the right heel, the 
medical evidence indicates tenderness at the site of the 
resolved fissure.  The currently assigned rating, under 
either the former or revised criteria for evaluating 
superficial scars, reflects objectively demonstrated 
tenderness about the site of any former right heel fissure.  

The medical evidence demonstrates no ulceration or 
instability of tissue at the site of any former right heel 
fissure.  The diagnostic code for application to ulcerated or 
unstable scars, under the either the former or revised 
criteria, is not applicable in this case.  Additionally, 
there is no clinical evidence that any callous formation at 
the site of the right heel fissure has produced any 
impairment of function of the right foot.  Hence, a rating 
higher than 10 percent is not warranted under the diagnostic 
code for application to limitation of function of the body 
part affected by the scar, under either the former or revised 
criteria.  

The Board has considered whether a "staged" rating is 
appropriate for a right heel fissure.  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question than did the RO.  
Fenderson, supra.  

In determining that a higher initial rating for a right heel 
fissure is not warranted, the Board has been mindful of the 
benefit-of-the-doubt doctrine.  But since, for the reasons 
stated, the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See Alemany, supra.

Increased Original Evaluation for Residuals of Chip Fractures 
of the
 Right Thumb and Index Finger

Prior to August 26, 2002, the following rules were observed 
in classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits:  

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.

(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Since August 26, 2002, the following rules apply in rating 
ankylosis or limitation of motion of single or multiple 
digits of the hand:

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3)  Evaluation of ankylosis of the index, long, ring, and 
little fingers:  (i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  (ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  (iii) If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis.  (iv) If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

(4)  Evaluation of ankylosis of the thumb:  (i) If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx.  (ii) 
If both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position.  (iii) 
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.  (iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.

(5)  If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.

Under criteria in effect prior to and since August 26, 2002, 
unfavorable ankylosis of the thumb and any finger of the 
major extremity warrants a 40 percent rating.  Unfavorable 
ankylosis of the thumb and finger of the minor extremity 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5219.

The former criteria for rating unfavorable ankylosis of two 
or more individual fingers contain the following notes:

(a)  Extremely unfavorable ankylosis of the fingers, all 
joints in extension or in extreme flexion, or with rotation 
and angulation of bones, will be rated as amputation.

(b)  The ratings for Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the medial transverse 
fold of the palm.

(c)  Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels of 
combinations. With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

The revised criteria for rating unfavorable ankylosis of two 
or more individual fingers contain the following note:  Also 
consider whether evaluation as amputation is warranted.  

Under criteria in effect prior to and since August 26, 2002, 
favorable ankylosis of the thumb and any finger of the major 
extremity warrants a 30 percent rating.  Favorable ankylosis 
of the thumb and any finger of the minor extremity warrants a 
20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5223.

The former criteria for rating favorable ankylosis of two or 
more individual fingers contain the following notes:

(a)  The rating for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of transverse fold of 
the palm.  Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.

(b)  Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels of 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

Under criteria in effect since August 26, 2002, limitation of 
motion of the thumb of the major or minor extremity warrants 
the following percentage ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5228:

A 20 percent rating is warranted where there is a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  

A 10 percent rating is warranted where there is a gap of one 
to two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.

A 0 percent rating is warranted where there is a gap of less 
than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  

Under criteria in effect since August 26, 2002, limitation of 
motion of the index or long (middle) finger of the major or 
minor extremity warrants the following percentage ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5229:

A 10 percent rating is warranted where there is a gap of one 
inch (2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.

A 0 percent rating is warranted where there is a gap of less 
than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees. 

Service connection was granted and a 0 percent or 
noncompensable evaluation was assigned for residuals of a 
chip fracture of the right thumb and index finger, effective 
January 30, 1987.  A 10 percent evaluation was assigned, 
effective 
April 1, 2003, and that rating has been in effect since then.  

A VA examination was performed in October 1996.  Clinical 
inspection of the right hand, at the proximal interphalangeal 
joint, disclosed a small excrescence which appeared to be a 
ganglion cyst in one of the extensors of the right index 
finger.  Despite this, the veteran's grip was excellent.  He 
was able to oppose the thumb with the right index finger and 
hold that opposition against a pull.  Muscular development 
was normal.  

In October 1996, VA x-ray examination of the right hand 
showed an old, ununited avulsion fracture at the base of the 
proximal phalanx of the first digit.  There appeared to be an 
united avulsion fracture at the base of the proximal phalanx 
of the second digit.  The osseous structures otherwise 
appeared unremarkable.  The joints of the hand appeared to be 
preserved.  

A VA examination was performed in January 2004.  The veteran 
reported that symptoms involving his right thumb and index 
fingers included swelling and shooting pain.  He indicated he 
was unable to hold objects firmly with the right hand because 
of the symptoms involving the affected fingers.  On clinical 
inspection, the right thumb had radial abduction to 70 
degrees, palmar abduction to 70 degrees, and 
metacarpophalangeal flexion to 60 degrees.  Opposition of the 
right thumb measured 0.0 cm from the tip of the thumb to the 
base of the little finger.  Range of motion of the right 
index finger was as follows: at the distal interphalangeal 
joint, flexion was 90 degrees (normal 90 degrees), at the 
proximal interphalangeal joint, flexion was 60 degrees 
(normal 100 degrees), at the metacarpophalangeal joint, 
flexion was 90 degrees (normal 90 degrees).  X-rays of the 
right hand showed degenerative disease of the first 
metacarpal joint of the thumb.  

A VA examination was performed in September 2006.  The 
veteran related that he was right handed.  He noted that he 
was sometimes unable to close his hand into a fist.  He 
stated that pain limited his ability to write or to hold a 
utensil to eat.  

On clinical inspection, the right thumb had flexion of the 
metacarpophalangeal joint of 0-40 degrees and flexion of the 
interphalangeal joint of 0-70 degrees; no painful motion was 
noted.  Following repetitive use, the veteran had no pain, 
fatigue, weakness, lack of endurance or incoordination.  
There was no additional limitation of motion due to 
repetitive use.  

Further, on clinical inspection, the right index finger had 
flexion of the metacarpophalangeal joint of 0-90 degrees, 
flexion of the proximal interphalangeal joint of 0-80 
degrees, and flexion of the distal interphalangeal joint of 
0-70 degrees; no painful motion was noted.  Following 
repetitive use, he had no pain, fatigue, weakness, lack of 
endurance, incoordination or additional limitation of motion.  
X-rays of the right hand showed no significant abnormality.  
The diagnosis was residuals of right thumb and index finger 
fractures, with decreased range of motion and subjective 
complaints of pain.  

The medical evidence does not establish that the veteran, at 
any time during the appeal period, had either favorable or 
unfavorable ankylosis, i.e., fixation of any joint of either 
the right thumb or the right index finger.  However, criteria 
in effect, prior to August 26, 2002, did not provide for 
evaluation of finger injuries on the basis of limitation of 
motion; instead, finger injuries were evaluated by analogy to 
ankylosis.  In any event, at no time during the appeal period 
has any limited motion of the right thumb or of the right 
index finger been equivalent in severity to unfavorable or, 
for that matter, even to favorable ankylosis of either of 
these digits.  At no time during the appeal period has the 
medical evidence supported assignment of a compensable 
evaluation for finger injury residuals, based on diagnostic 
codes that pertain to unfavorable or favorable ankylosis of 
the affected digits.  

The Board has also considered whether an evaluation higher 
than 10 percent is available for the veteran's finger 
injuries on the basis of rating codes for application to 
limitation of motion of the affected fingers, based on rating 
criteria in effect since August 26, 2002.  The extent of 
limited motion of the right thumb and right index finger, 
either alone or in combination, did not warrant assignment of 
an initial compensable rating prior to April 1, 2003.  

Prior to April 1, 2003, there was no objective evidence that 
arthritis involved either the right thumb or right index 
finger, and the fingers exhibited, at most, only slight, 
noncompensable limitation of motion.  During the period since 
April 1, 2003, 
x-rays have shown some arthritic changes in the right thumb, 
and the right thumb exhibits noncompensable limitation of 
motion, for which a 10 percent evaluation is warranted.  The 
right index finger is not affected by arthritis and continues 
to exhibit noncompensable limitation of motion.  

As to functional limitations of the fingers following 
repetitive use, the veteran is not shown to have pain, 
fatigue, weakness, lack of endurance, incoordination or 
additional limitation of motion of the right thumb or right 
index finger.  Hence, an increased evaluation, based on pain 
or functional loss alone, is not warranted.  The claimant is 
not entitled to additional compensation under the holding in 
DeLuca or the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

In this case, the RO has already "staged" the rating 
assigned for residuals of chip fractures of the right thumb 
and index finger, having assigned a noncompensable evaluation 
prior to April 1, 2003, and a 10 percent evaluation since 
that date.  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question than did the RO.  See Fenderson, supra.  

In determining that a noncompensable evaluation for residuals 
of a chip fracture of the right thumb and right index finger 
is not warranted prior to April 1, 2003, or that an 
evaluation higher than 10 percent is not warranted since 
April 1, 2003, the Board has been mindful of the benefit-of-
the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany, supra.


ORDER

Service connection for bronchitis is denied.

An increased original evaluation for a left knee disability, 
rated as 10 percent disabling prior to September 28, 2006, 
and 20 percent disabling since September 28, 2006 is denied.

A 20 percent evaluation, and no higher, for a right knee 
disability is granted, subject to regulations applicable to 
the payment of monetary benefits. 

An increased evaluation for hypertension, currently rated as 
10 percent disabling is denied.

An increased evaluation for a hernia scar, currently rated as 
10 percent disabling is denied.

An increased original evaluation for a right heel fissure, 
currently rated as 10 percent disabling is denied.

An original compensable evaluation for residuals of chip 
fractures of the right thumb and index finger, evaluated as 0 
percent disabling prior to April 1, 2003, and 10 percent 
disabling since April 1, 2003 is denied.  



____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


